Citation Nr: 0612715	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1. Entitlement to service connection for agoraphobia.

2. Whether new and material evidence has been received for 
service connection for residuals of pneumonia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for agoraphobia and 
determined that new and material evidence to reopen a claim 
for service connection for residuals of pneumonia had not 
been received.

The Board issued a decision in May 2002 denying the claims on 
appeal.  The veteran appealed that decision as to both 
claims, and the United States Court of Appeals for Veterans 
Claims (Court) issued a January 2005 Order vacating the May 
2002 Board decision and requiring the Board to remand the 
case for additional development.  The Board accordingly 
remanded the case in June 2005.  

The Board notes that in August 2004 the RO issued a decision, 
in pertinent part, denying requests to reopen claims for both 
service connection for residuals of pneumonia, and service 
connection for agoraphobia.  Because the Court vacated the 
May 2002 Board decision, the issues of entitlement to service 
connection for agoraphobia, and whether the veteran has 
presented new and material evidence to reopen a claim for 
pneumonia, returned to the Board's jurisdiction, implicitly 
invalidating the RO's August 2004 adjudication to the extent 
it addressed those issues.  Because it is as if the vacated 
Board decision never existed, it becomes as if the Board 
never issued a decision and hence never relinquished 
jurisdiction over the two issues on appeal.  Nonetheless, as 
addressed in the body of this decision, the August 2004 RO 
decision did provide the veteran with notice of evidentiary 
development of his appealed claims.  

The issue of whether the veteran has presented new and 
material evidence to reopen a claim for service connection 
for pneumonia is addressed in the REMAND portion of the 
decision, below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

An acquired psychiatric disorder, to include agoraphobia or a 
panic disorder with agoraphobia, did not develop in service, 
was not made worse by service, and is not otherwise shown to 
be related to in-service occurrence or event.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include agoraphobia or a 
panic disorder with agoraphobia, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in July 2005 the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim here adjudicated.  The letter, 
together with the prior rating action in May 1998 and prior 
statement of the case and supplemental statements of the 
case, further informed of the bases of review and of the 
evidentiary bases by which a grant of the claim for service 
connection for agoraphobia could be allowed, and the reasons 
those evidentiary bases were not satisfied in this case.  By 
the VCAA letter he was informed of information and evidence 
that he should submit in furtherance of the claim, in 
particular evidence required to support a claim for service 
connection on a direct basis.  38 C.F.R. § 3.303 (2005).  

He was also by the VCAA letter informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, and the noted statement of 
the case and supplemental statements of the case, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claim.  

It is noted that some of these are "post decisional" 
documents.  It is the view herein that this is not fatal in 
providing notice as there was, subsequent to all this notice, 
a de novo review of the entire matter.  As such, there is no 
prejudice to the appellant in proceeding with this matter.

The supplemental statement of the case in December 2005 was a 
de novo readjudication following appropriate VCAA notice and 
development assistance for the claim here adjudicated, 
addressing all the evidence of record and concluding that 
there was no cognizable evidence of a relationship between 
service and the claimed acquired psychiatric disorder, to 
include agoraphobia or a panic disorder with agoraphobia, to 
support the claim for service connection.  38 C.F.R. § 3.303 
(2005).  

The July 2005 VCAA letter requested that the veteran inform 
of VA and private medical sources of evidence pertinent to 
his claim, but the veteran did not reply with information of 
any additional sources of treatment.  VA and private 
treatment records were previously requested, and all records 
received were associated with the claims folder.  While the 
veteran was scheduled for a VA examination in September 2005, 
he contacted VA and cancelled the examination, informing that 
he could not attend "due to my many disabilities."  He 
informed that he would be willing to be seen by his VA 
treating physician at the Hackensack VA Clinic or by his 
private primary care physician.  Hence, the veteran was 
directed to a VA facility where VA psychiatric examiners were 
available but refused to go.  The Board notes in this regard 
that "the duty to assist is not always a one-way street.  If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances" as would suit him for 
providing pertinent evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Furthermore, the duty is not limitless.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  To the extent the 
veteran will not avail himself of available examination 
resources, his claim for service connection must be based on 
the evidence of record.  38 C.F.R. § 3.655 (a), (b) (2005).  

The veteran in July 2003 submitted additional evidence 
inclusive of a July 2001 letter from Robert M. Lintz, M.D., 
his private treating physician.  However, in that letter 
Dr. Lintz informs that the veteran is his patient, and lists 
the veteran's current disabilities, failing to note that the 
veteran has a psychiatric disorder.  Hence, the Board finds 
no reasonable possibility that Dr. Lintz treats the veteran 
for a psychiatric disorder, or that his treatment records 
would be pertinent to the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
agoraphobia or a panic disorder with agoraphobia, despite the 
veteran's authorization for release of Dr. Lintz's records, 
also submitted in July 2003.  While it is true that the RO 
did not follow up with a request for Dr. Lintz's records 
based on the veteran's authorization, it is also true that 
the July 2003 authorization expired in 180 days, and as 
discussed, a pertinence is not a reasonable possibility.  An 
August 2004 RO decision addressing the claim for service 
connection for agoraphobia did not note pertinent evidence 
received since the May 1998 RO decision denying that claim.  
Hence, the veteran was on notice that there was no pertinent 
evidence of record, and if he was aware of any such 
additional pertinent evidence, it was his responsibility to 
inform VA of that evidence, as noted in the July 2005 VCAA 
letter.  The July 2005 VCAA letter specifically informed the 
veteran what evidence was still needed to support the claim, 
and hence implicitly what evidence had not yet been received.  
Hence, the veteran was amply informed that if there was 
pertinent evidence not obtained, it was his duty to notify VA 
of that evidence pertinent to his agoraphobia claim.  He 
failed to do so, and hence any associated VA duty that may 
have resulted is not implicated.  

The Board is also satisfied that development requested in the 
June 2005 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
was appropriately afforded notice of assistance to be 
provided in support of his claims and the respective duties 
and roles of the veteran and VA as pertain to his claim, by 
the July 2005 VCAA letter, and de novo review of the claim 
was conducted by a December 2005 supplemental statement of 
the case.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims prior to de novo review of his 
claim by the December 2005 supplemental statement of the 
case.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of an acquired psychiatric 
disorder, to include agoraphobia or a panic disorder with 
agoraphobia, and its connection to service are the essential 
elements of the claim, and the veteran has been given 
appropriate and exhaustive notice of these elements by the 
prior RO adjudications as well as by the July 2005 VCAA 
letter, as discussed above.  The veteran was appropriately 
notified by the July 2005 VCAA letter as well as by prior RO 
adjudications that his claim turned on establishing a current 
disability and presenting cognizable evidence of a causal 
link between service and that disability.  The degree of 
disability and the effective date of a grant of service 
connection are not relevant where, as here, the claim for 
service connection is denied.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for service connection for a acquired psychiatric 
disorder, to include agoraphobia or a panic disorder with 
agoraphobia

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board notes at the outset that the veteran has not 
claimed and records do not reflect that he engaged in combat 
with the enemy.  His service records as associated with the 
claims folder reflect that while he served during the Vietnam 
Era, his overseas service was in Germany.  Consequently, the 
veteran is not entitled to presumptions afforded to veteran 
who engaged in combat with the enemy.  See 38 C.F.R. 
§ 1154(b) (1995).

The veteran has made some contentions regarding his records 
being lost in a fire or some of his service records being 
otherwise unavailable.  However, the claims folder appears to 
reflect that his complete service medical records were 
received and associated with the claims folder in June 1987.  
The transmittal of the complete records to the RO at that 
time was confirmed subsequently by a statement from the 
National Personnel Records Center (NPRC) in December 1997, to 
the effect that the medical records were furnished in June 
1987.  Hence, the Board has documentary evidence that the 
veteran's service medical records were obtained and 
associated with the claims folder.  A review of these records 
does not indicate any missing service medical records.  
Hence, the Board accepts that actions were conducted 
appropriately, with every indication of administrative 
regularity.  Accordingly, the principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  This presumption is not 
rebutted by the veteran's unsubstantiated, bare allegations 
of missing records.  

Looking to the facts of this case, the Board notes that 
service medical records provide no indication of a 
complaints, treatments, findings, or diagnoses of a 
psychiatric disorder, to include agoraphobia or a panic 
disorder with agoraphobia.  None is indicated on the April 
1968 service separation examination, with the veteran there 
noted to be psychiatrically normal.  

The first indication within the claims folder of any mental 
condition is a report of contact with the veteran in November 
1987, as related to a claim for non-service-connected 
pension, when the veteran reported that he had difficulty 
traveling due to agoraphobia.  A December 1987 private 
medical statement by Louis Bosco, M.D., indicates treatment 
for various ailments since 1970, with a notable treatment in 
January 1978 for the veteran being anxious and tense.  The 
veteran reportedly then began seeking psychiatric help.  
Hence, the medical records indicate a first instance of 
mental healthcare seeking in 1978, approximately a decade 
post service.  

While the claims folder contains a January 1998 psychiatric 
evaluation which notes a history of 20 years of fear of 
traveling, that was a self-reported account, and hence was 
lay evidence lacking medical expertise to support a finding 
of mental disability 20 years prior.  Espiritu.  In any case, 
20 years prior to 1998 would still be 1978, or 10 years post 
service.  Diagnoses at that January 1998 evaluation included 
history of panic disorder and agoraphobia.  

The claims folder contains subsequent mental health treatment 
records, including a June 1998 treatment record wherein the 
veteran reported not traveling outside his immediate area for 
25 years.  But once again, this was a self-reported history 
and hence cannot support any diagnosis of mental disorder 
dating back to 25 years prior in 1973.  Espiritu.  Also, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Subsequent treatment records in 1998 and 1999 provide further 
diagnoses of anxiety or agoraphobia.  

Hence, while the veteran likely currently has an acquired 
psychiatric disorder, to include agoraphobia or a panic 
disorder with agoraphobia, no evidence has been presented 
establishing a causal link between any event, injury, 
disease, or disability and the claimed acquired psychiatric 
disorder, to include agoraphobia or a panic disorder with 
agoraphobia.  Accordingly, as the crucial elements of a 
disease or disability in service and medical evidence of a 
causal link between these and a current disability are 
absent, the preponderance of the evidence is against the 
claim of entitlement to an acquired psychiatric disorder, to 
include agoraphobia or a panic disorder with agoraphobia.  
38 C.F.R. § 3.303; Pond.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include agoraphobia or a panic disorder with agoraphobia, is 
denied.  


REMAND

As noted in the Introduction, above, the Board in June 2006 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for residuals of pneumonia.  That remand was 
pursuant to a January 2005 Court Order.  Among development 
required by the remand, the RO, or here the Appeals 
Management Center (AMC) in Washington, D.C., was to provide 
the veteran with a VCAA letter and associated appropriate 
notice and development assistance in furtherance of his 
claim.  

Very recently, in Kent V. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VCAA notice 
addressing a request to reopen a previously denied claim must 
provide notice of the underlying bases (on the merits) of the 
prior denial of claim, and hence also the bases by which the 
claim may be reopen and may be granted as in merits-based 
adjudication.  The letter on file is not sufficient to meet 
the new burden of Kent.  The July 2005 VCAA letter 
erroneously stated that the claim was previously denied 
because new and material evidence had not been presented to 
reopen the claim.  In fact, the last prior final denial of 
the veteran's claim for service connection for residuals of 
pneumonia, by a November 1987 RO rating action, was an 
original adjudication of that issue, and hence was not based 
on a failure to reopen a previously denied claim.  The basis 
of the denial was not provided in the most recent notice 
letter.  Since this matter has already been sent back from 
the Court 1 time for defective notice, this defect should be 
remedied prior to entry of an appellate decision.

Accordingly, the case is remanded for the following:

1.  The RO again must review the claims 
file and satisfy all VCAA notice 
obligations in accordance with the 
holdings in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006); 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006);  and Quartuccio v. Principi, 16 
Vet. App. 183 (2002); and in accordance 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  As such, the RO must provide 
a VCAA notice letter which notifies the 
veteran of the specific evidence needed 
to support his request to reopen a claim 
for service connection for residuals of 
pneumonia, and the evidence required to 
support a grant of the claim on the 
merits.  This must speak to the basis for 
the prior, original denial of the claim 
in November 1987, and what new evidence 
would be pertinent to the claim to 
warrant reopening and allowing.  Any 
responses received should be associated 
with the claims folder.  Any necessary 
additional development indicated by any 
response to the notice letter should be 
undertaken.  

2.  With the veteran's assistance, a 
further attempt should be made to obtain 
records of Dr. Robert M. Lintz, the 
veteran's private treating physician.  
All records and responses received should 
be associated with the claims folder.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
residuals of pneumonia.  If a complete 
grant of the benefits sought is not 
afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


